Citation Nr: 0003160	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-06 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder.

2.  Entitlement to service connection for stress, coronary 
artery bypass graft post abdominal aortic aneurysm repair.

3.  Entitlement to service connection for being "branded" 
by the Navy as a homosexual.


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to April 
1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
September 1997 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  Due to 
relocation, the veteran's claims file was subsequently 
transferred to Reno, Nevada.

The veteran appeared at a personal hearing before the RO in 
December 1997.  A transcript of that hearing is of record.

In September 1999, the veteran submitted a photocopy of 
38 U.S.C.A. § 1521 to the RO, and it appears by the note 
attached to the photocopy that he is raising the issue of 
entitlement to an increase in his disability pension.  See 
38 U.S.C.A. § 1521(g) (West 1991).  The claims file reflects 
that this issue has not been adjudicated by the RO, and thus 
it is referred to that agency for review as appropriate.  


FINDINGS OF FACT

1.  The veteran was awarded service connection for a 
varicocelectomy, evaluated as zero percent disabling, 
effective from July 2, 1987.

2.  There is no competent evidence of record demonstrating 
the presence of a current genitourinary disorder that is 
causally related to a disease or injury incurred in or 
aggravated by service.

3.  The veteran underwent coronary artery bypass surgery in 
December 1990; there is no competent evidence of record 
demonstrating that the coronary artery bypass surgery was 
necessitated by any disease or injury, including a stress 
condition, incurred in or aggravated by military service.

4.  Being "branded" as a homosexual is not a disease or 
injury for which VA compensation may be awarded.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
genitourinary disorder is not well grounded.  38 U.S.C.A. §  
5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
stress, coronary artery bypass graft post abdominal aortic 
aneurysm repair, is not well grounded.  Id.  

3.  The claim of entitlement to service connection for being 
"branded" by the Navy as a homosexual is denied for lack of 
entitlement to benefits under the law.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999); Sabonis v. Brown, 
6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service medical records reflect that no physical 
defects were found during examination on the veteran's 
induction into service in November 1940.  His heart, blood 
vessels, nervous system, and genitourinary system were noted 
as "normal."

A service medical record dated in December 1940 reflects that 
the veteran presented for treatment of a cough, fever, 
headache, and chills.  Diagnosis was catarrhal fever, acute.  
Treatment was bed rest, and the veteran was "up and about, 
no complaints" within three days.

In October 1941, the veteran presented to service physicians 
with a complaint of pain in his left testicle.  Examination 
revealed a mild to moderate varicocele of the left testicle, 
with no evidence of a hernia.  After continued complaints of 
pain related to his left testicle, a left varicocelectomy was 
performed in March 1942.  An April 1942 examination report 
reflects that a surgical from the varicocelectomy wound had 
healed, and the veteran was "symptom free."

The veteran was examined by a service physician in May 1942 
after he complained of weight loss and fatigue.  The 
examination was "essentially negative" with the exception 
of tenderness on palpation of the ascending the descending 
colon.  Initial diagnosis was amebic dysentery, and that 
diagnosis was changed to amebiasis in June 1942.  Additional 
in-service examinations in June 1942 reflect that the veteran 
was diagnosed with Vincent's angina, and indicate that he 
underwent a tonsillectomy in July 1942.  

A service medical report dated in September 1942 revealed 
that the veteran suffered from epididymis on the left side, 
and thrombosed veins of the left scrotum.  No other physical 
defects were found.  His heart, blood vessels, and nervous 
system were noted as "normal."  A service medical report 
dated in October 1942 noted that the veteran continued to 
complain of pain in the left testicle which was constant, 
severe, and disabling.  Examination revealed that the gland 
was slightly enlarged, and a nodule the size of a hazelnut 
was attached to the upper pole.  Little tenderness, if any, 
was noted.  Because of the constancy of his complaints, the 
veteran was referred to a Naval Hospital for consultation 
regarding the advisability of an orchidectomy.  After 
consultation, it was noted that there was "no evidence of 
any pathology in the genito[]urinary tract.  History and 
physical exam reveal no relevant findings.  The urine is 
negative.  I.V. Pyelograms negative."  The consulting 
physician further reported that he had had the opportunity to 
observe the veteran over a period of many weeks, and felt 
certain that the symptoms the veteran ascribed to the 
gastrourinary tract were feigned.  The physician concluded by 
stating that "I think [the veteran] is a malingerer."

In October 1942, the veteran was admitted to a Naval Hospital 
and underwent mental observations after presenting with 
complaints of nervousness, "scary feelings," and 
nightmares.  The examining service physicians noted that the 
veteran had been in the brig "awaiting charges of going 
A.W.O.L. from the hospital Aug. 31, 1942."  The veteran 
reported that he had "always" been nervous, restless, and 
excitable.  He stated that his sleep had been disturbed, that 
he had "visions of deadmen, crashes[,] etc," and he 
reported having impulses to commit suicide.  The veteran 
admitted to exaggerating the pain he felt, in connection to 
the several admissions to the sick list for varicocele, in 
order to get sedatives so he could sleep without nightmares.  
The veteran admitted having had perverted sexual experiences 
and impulses.  He also admitted that he began to drink 
heavily in March 1941.  The service examiners noted that the 
veteran had nothing suggestive of a physical disease, and 
physical examination was negative.  Mental evaluation 
revealed that the veteran was oriented in all spheres, had no 
ideas of persecution, and had no true hallucinatory episodes.  
Diagnosis was psychopathic personality (constitutional 
psychotic state, emotionally unstable).

In November 1942, service examiners obtained information from 
the veteran's parents which "substantiated early 
nervousness, backwardness in talking, and feelings of 
inferiority."  Mental evaluation revealed that the veteran 
was irritable, and at times depressed.  Diagnosis was changed 
to "constitutional psychopathic state, emotional 
instability," and it was opined that the psychopathic state 
existed prior to service.

A December 1942 report by a Board of Medical Survey contained 
findings on the veteran's mental status similar to those 
outlined above.  The veteran admitted to the Board of Medical 
Survey of frequent drinking episodes, overt homosexual 
experiences of various types, and impulsive temper outbursts 
during the prior six months.  It was noted that the veteran 
had shown no improvement in his mental status, although he 
had made no further threats of suicide.  It was noted that 
his attitude was provocative and demanding.  The Board of 
Medical Survey confirmed the diagnosis of constitutional 
psychopathic state, emotional instability, and found that 
said disability was not the result of the veteran's own 
misconduct and was not incurred in the line of duty.  It was 
further found that the mental disability existed prior to 
service and had not been aggravated thereby.  The Board of 
Medical Survey stated that the disability was probably 
"permanent" in duration; that it rendered the veteran unfit 
for service; and it was recommended that he be discharged 
from the Navy.  In January 1943, the Bureau of Medicine and 
Surgery further recommended that the veteran be discharged 
from the Navy by reason of unsuitability rather than for 
mental or physical disability.

During hospitalization in the Naval Hospital between December 
1942 and April 1943, it was noted that the veteran remained 
unruly, argumentative, demanding, provocative, resentful, 
threatening, and was "unable to adjust to necessary 
discipline."

A record of medical examination performed at the veteran's 
separation from service, dated in April 1943, reflects that 
the veteran was found physically qualified for an undesirable 
discharge.  It was further noted that he required neither 
hospitalization nor treatment.  It was reported that his 
health had not been adversely affected by his military 
service.

A letter from the Bureau of Naval Personnel, received by the 
RO in December 1946, reflects that the veteran was discharged 
from service in April 1943 with an undesirable discharge by 
reason of unfitness, and that the character of discharge was 
under other than honorable conditions.  It was noted that the 
veteran committed the following offenses "for which he was 
not brought to trial by court martial:"  (1) direct 
disobedience of orders; (2) being out of uniform; and (3) 
being absent without leave for 14 days, 21 hours and 50 
minutes.  The veteran's service discharge papers reflect that 
he received an "undesirable" discharge.

In February 1948, the RO received the veteran's claim of 
service connection for a "nervous condition - 1942."  In 
the same month, the RO informed the veteran that his claim 
had been denied, as it was determined that the undesirable 
discharge barred him from entitlement to disability 
compensation.

In November 1986, the veteran applied to the Board of 
Correction of Naval Records for an upgrade of his discharge 
status.  A letter from the Naval Military Personnel Command 
shows that the veteran's discharge status was amended in June 
1987 to reflect a general discharge under honorable 
conditions.

In July 1987, the veteran filed a claim of service connection 
for a ruptured disc of the lower back, and for a 
"constitutional psychopathic state, emotional instability 
(epilepsy)," which he alleged had its onset in 1941.  After 
review of service medical records, the RO issued an August 
1987 decision which granted service connection for 
varicocelectomy (noted as a urinary condition), rated as zero 
percent disabling, effective from July 2, 1987.  The same 
decision denied the veteran's claims based on a ruptured disc 
with low back pain, headaches, and epilepsy as the service 
medical records were devoid of complaints, diagnoses, or 
treatment for those disorders.  The August 1987 decision also 
denied service connection for a constitutional psychopathic 
state, as it was a personality disorder for which disability 
compensation could not be granted under VA law and 
regulations.

Private medical records reflect that the veteran was 
diagnosed with a large abdominal aortic aneurysm in July 
1987, and he was admitted for elective resection at that 
time.  The veteran reported a history of smoking three packs 
of cigarettes a day for the last 48 years, and that he had 
quit smoking in January 1987.  Examination of bodily systems 
at that time revealed shortness of breath; normal urination; 
with no headaches, blackouts, palpitations, or chest pains.  
Medical records generated pursuant to the elective resection 
reflect no findings regarding the etiology of the aortic 
aneurysm.

A private medical record reflects that the veteran reported 
to an emergency room with complaints of chest pain in 
November 1988.  He reported the prior surgery for an aortic 
aneurysm, and denied any history of hypertension or other 
cardiac disorders.  Physical examination at that time showed 
that the veteran's heart was regular, without any evidence of 
murmur or gallop.  Genital and rectal examination was 
negative.  The veteran's abdomen was soft, and nontender 
without any organomegaly or masses.  Diagnosis was chest 
pain, rule out acute myocardial infarction; and possible 
intermittent claudication.  The examining physician made no 
findings regarding the etiology of the chest pain.

A private examination report dated in December 1990 reflects 
that the veteran presented for medical treatment after 
suffering severe exertional angina with prolonged episodes of 
chest pain.  Diagnosis of coronary arteriosclerosis with 
angina.  Quadruple bypass coronary revascularization was 
performed at that time.  

Private medical records further reflect that the veteran was 
diagnosed with distal left impacted left ureteral calculus, 
and underwent ureteroscopy and stone extraction in January 
1990.  Follow-up medical records noted that the veteran did 
well after that surgery and was asymptomatic.  No etiological 
findings were made regarding the impacted ureteral calculus.

A medical record dated in November 1993 reveals that the 
veteran was diagnosed with coronary artery disease.  At that 
time, he underwent successful angioplasty of two lesions of 
the right coronary artery.  The medical record outlining the 
angioplasty contained no etiological findings or opinions 
regarding the coronary artery disease, and it was noted that 
the veteran had a 40 year history of smoking three packs of 
cigarettes daily.

The veteran presented to a private hospital's emergency room 
in November 1995 with complaints of shortness of breath and 
fever.  The medical records from that admission reveal that 
the veteran was evaluated to rule out myocardial infarction.  
The veteran's coronary artery bypass graft performed in 1987, 
and the angioplasty performed in 1993 were noted.  A 
pulmonary function study was conducted, after which the 
examining physician opined that the veteran had chronic 
obstructive pulmonary disease with exacerbation, probably 
early pneumonia.  The veteran was released from the hospital 
after approximately eight days since it was felt that he had 
reach maximum hospital benefit.

In a January 1997 statement to the RO, the veteran reported 
that his urinary condition had a completely disabling effect 
on his life, and that he had been hospitalized for the 
urinary condition at least six or seven times.  The veteran 
also stated that "the most crippling disability from my 
naval service, is, and was the branding, by the Navy, of my 
being a 'homosexual'. . . ."  The veteran asserted that 
"the stress brought on by this erroneous charge . . . 
contributed to my quadruple coronary bypass, and the aneurysm 
of the aorta."  The RO construed the veteran's statement as 
a claim for an increased disability rating for his service-
connected varicocelectomy, and requested that the veteran 
list all hospitalizations regarding that disability on an 
enclosed VA Form 21-4142.

The veteran was afforded VA heart disease examination in 
April 1997.  The veteran reported his medical history, and 
stated that chest pains had continued ever since the 1990 
coronary artery bypass and the 1993 coronary angioplasty.  
The VA examiner also reviewed the results of two treadmill 
exercise tests, performed in September 1994 and August 1996, 
which were noted as being entirely normal and showing no 
evidence of ischemia.  On examination, the VA physician found 
that the veteran "seems to be doing quite well with his 
heart problem . . . ."  Some limitations in the veteran's 
exercise capability were noted, but the physician opined that 
"certainly it appears from his exercise test[s] that he has 
essentially normal cardiac function."  No evidence of any 
genitourinary disorder was found.  Diagnoses were 
"arteriosclerotic heart disease, status post coronary artery 
bypass and angioplasty," and "status postoperative 
abdominal aortic aneurysm, doing quite well."  No 
etiological findings were made pertinent to those diagnoses.

The veteran was afforded VA psychiatric examination in April 
1997.  The veteran recounted that he was in a "psycho ward" 
for four months in 1943 while on active duty, but was unable 
to provide the VA examiner with details of why he had 
received psychiatric treatment.  The examiner noted that the 
veteran's overall presentation was dominated by emotional and 
perseverative rambling, and a sometimes irrelevant 
presentation.  The veteran reported that around June or July 
1995, he was watching a television program through which he 
learned that he had been branded a homosexual by the Navy.  
Mental status examination revealed that the veteran's speech 
was emotional, and the dominant emotions were anger and 
hostility.  His thought process production was spontaneous 
but overabundant.  The presence of preoccupations was noted, 
the most particular one being the veteran's concern about 
being improperly labeled as a homosexual as well as being 
what he termed "grounded from work."  The examiner noted 
that the veteran's "thinking along these lines has caused 
considerable conflict and distress thought his lifetime."  
The physician also opined that the veteran's "judgment is 
grossly intact; his insight is poor."  Diagnosis was 
delusional disorder (provisional).  The examiner added that, 
by the veteran's own account, his discovery of an erroneous 
charge by the Navy occurred in June or July 1995, while his 
heart disease had been manifest several years earlier.

On VA general examination in May 1997, the veteran was found 
to have a lack of physical conditioning due to a heart 
condition.  Otherwise, the VA physician opined that the rest 
of the examination was within normal limits.  Diagnoses after 
review of the veteran's self-reported history included, in 
pertinent part:  (1) stress brought on by an erroneous charge 
by the Navy; (2) urinary tract infection diagnosed in 1942; 
(3) left varicocelectomy in 1941 with no residual problems; 
(4) coronary artery bypass graft surgery in 1990, with 
aneurysmal surgery in 1989; and (5) mild systolic 
hypertension "of no significance at the present time."  
Chest X-rays revealed the prior surgeries, and showed that 
the aorta was elongated, uncoiled, and minimally calcified.  
No definite infiltrates were identified, and there were no 
pleural effusions or cavitary lesions.  X-rays of the 
kidneys, ureters, and bladder revealed calcifications in the 
lower left pelvis, the superolateral aspect of the bladder.  
The VA radiologist opined that it was uncertain whether the 
calcifications were phleboliths or stones in the 
genitourinary tract.  An ovoid density projecting over the 
twelfth rib was noted, but whether that density was in the 
rib, bowel content, or renal was also uncertain.  No definite 
renal stone was appreciated.

At the personal hearing in December 1997, the veteran 
testified that he did not remember being treated for a 
urinary condition while on active duty, but recalled the 
varicocelectomy he underwent during service.  He reported 
that he had not treated or diagnosed for any cardiovascular 
disorder while on active duty, and testified that he was not 
treated for hypertension or a cardiovascular disorder until 
approximately 1986 or 1987.  The veteran testified that he 
had suffered thirty or forty kidney stone attacks, which 
began in the late 1970's.  The veteran stated that he took 
issue with the citations from his Naval Medical Board, and 
opined that his current cardiovascular disorders were the 
result of the stress place upon him by the "undesirable 
discharge by reason of unfitness" he initially received from 
the military.  

In March 1998, the veteran wrote to the RO complaining that 
the hearing transcript was filled with spelling and 
grammatical errors, and contained inaccuracies as to his 
testimony.  The RO responded by informing the veteran after a 
careful review of his hearing testimony, any changes in 
spelling and grammatical errors would not appear to alter the 
transcript's evidentiary value.  The veteran was further 
informed that he was free to submit a written statement to 
amend the transcript if he so desired.  In May 1998, the 
veteran submitted a self-prepared document entitled "VA Form 
9," which outlined his disagreement with the hearing 
officer's decision in the November 1997 statement of the 
case, and included his amendments to the hearing transcript.

The veteran was afforded VA diagnostic and physical 
examinations on a fee basis in June 1999.  The examination 
reports included the veteran's self-reported medical history.  
The veteran explained that he had "ruptured a disc" in his 
lower back between 1967 and 1968, and that a diskectomy was 
performed at that time.  He complained of constant pain in 
the lower back and cervical spine.  He reported that he had 
stopped working one and half years prior to the examination 
due to his medical conditions.

On general physical examination, the veteran's abdomen 
appeared symmetrical and flat without erythema, or 
ecchymosis.  No abnormal movements or bruits were noted.  The 
abdomen was nontender, nondistended, and no masses were 
found.  Examination of the genitalia revealed no erythema, 
edema, lesions, or discharge.  The testes were descended; 
smooth; and normal in size, shape, and consistency.  The 
prostate was normal in size, shape, and consistency; and was 
nontender with no nodules.  No disease of the thyroid, 
pituitary, adrenal, gonad, or pancreas was noted.  Chest X-
rays showed diagnosis of atherosclerotic changes in the 
thoracic aorta and evidence of granulomatous disease.  X-rays 
of the lumbar spine provided diagnoses of age indeterminate 
(probably old) compression deformity of L4; moderate 
osteopenia; and degenerative changes.  X-rays of the cervical 
spine provided diagnosis of degenerative disc disease.  Other 
diagnoses included status post appendectomy; status post 
abdominal aortic aneurysm repair, and status post left 
varicocele repair.

Additional VA examination in June 1999 included a 
cardiopulmonary examination. A normal electrocardiogram was 
obtained.  No clinical cardiomegaly was noted, but heart 
sounds revealed Grade 1 systolic murmurs.  The examining 
physician opined that the veteran had chronic obstructive 
pulmonary disease that was "fairly involved along with his 
other problems . . . ."  The examining physician gave no 
etiological findings or opinions regarding the veteran's 
heart disorder.  

The veteran also underwent neurological examination in June 
1999.  He denied any previous history of a head injury, but 
complained of severe headaches.  He reported that a prior 
electroencephalogram had been performed which was suggestive 
of a seizure disorder, and that he had been place on anti-
convulsant medications.  The veteran reported that he had 
been a truck driver, but his license had been revoked after 
the Interstate Commerce Commission learned of his seizure 
disorder.  The June 1999 neurological examination gave a 
diagnosis of history of abnormal electroencephalogram, with 
no history of head injury or brain abnormality.

Legal Criteria.  Pursuant to 38 U.S.C.A. § 5107(a), a person 
who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
United States Court of Appeals for Veterans Claims (Court) 
defines a well-grounded claim as one that is plausible; a 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Generally, service connection may be granted for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Regulations of VA state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  Arteriosclerosis, and cardiovascular-renal 
disease, including hypertension, may be granted service 
connection although not otherwise established as incurred in 
service if manifested to a degree of 10 percent or more 
within one year from the date of separation, provided that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  38 C.F.R. §§ 3.307, 3.309 (1999).

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may be still be well 
grounded under the continuity standard if (1) the condition 
is observed during service, (2) continuity of symptomatology 
is demonstrated thereafter, and (3) competent evidence 
relates the present condition to that symptomatology.  
Savage, 10 Vet. App. at 498.

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is not free to judge weight or credibility at the 
well-groundedness stage, except to the extent that it may 
determine certain evidence to be inherently incredible or 
beyond the competence of the witness.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); King (Roderick) v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  At the well-groundedness stage all evidence 
not, on its face, inherently incredible or beyond the 
competence of the witness is presumed credible.  At this 
threshold stage, the Board generally ought not to weigh the 
evidence, consider the negative evidence, or perform any 
screening function whatsoever: the lodestar of a well-
groundedness determination as to a service connection claim 
is whether the veteran has presented a plausible claim based 
upon medical and other evidence presumed to be credible -- a 
claim "capable of substantiation."  Murphy, supra.

Analysis.  The threshold question to be answered in this case 
is whether the veteran has presented evidence of a well-
grounded claim as to each of the issues on appeal; that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a); see Murphy, supra. 

First element of a well-grounded claim.  In order to 
establish the first element of a well-grounded claim, the 
veteran must present competent evidence of a current 
disability in the form of a medical diagnosis.  The veteran's 
statements regarding his disorders and their symptoms cannot 
establish the existence of a current disability.  The veteran 
is not competent to establish the existence of a current 
disability as this is an issue of medical diagnosis which 
requires medical expertise in order to have probative value.  
See Caluza, 7 Vet. App. at 504; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  The Court has long held that 
evidence which requires medical knowledge must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  See Espiritu, supra.  
Nothing in the claims folder shows that the veteran has any 
of these necessary qualifications to render a medical 
opinion.  While the veteran may present competent lay 
evidence regarding symptoms he manifested during service, he 
is not competent to establish that the symptoms were 
diagnostic of a urinary disease or a heart disease during his 
service.  Likewise, the veteran is not competent to establish 
that those symptoms are related to any current disorder from 
which he may suffer.  See Caluza, Grottveit, both supra.  

Regarding the veteran's claim based on a genitourinary 
disorder, the Board concurs with the RO's decision to deny 
said claim as not well grounded because there has been no 
showing of a chronic genitourinary disorder either during 
active duty or in post-service medical records.  It is well 
documented and recognized that the veteran underwent a 
varicocelectomy during service.  The veteran was awarded 
service connection for the varicocelectomy, evaluated as zero 
percent disabling, since July 1987.  As noted, however, the 
claims file completely lacks any competent evidence 
establishing a current diagnosis of a chronic genitourinary 
disorder that could be characterized in any way as separate 
in nature from the service-connected varicocelectomy.  
Inasmuch as the evidence in its entirety is negative for a 
diagnosis of a genitourinary disorder that is separable from 
the service-connected varicocelectomy, the Board concludes 
that, with respect to this disorder, the veteran has not met 
the first prong of Caluza, i.e., establishing a current 
disability by medical diagnosis.  

However, in view of the medical records which reflect a 
history of coronary artery bypass grafting post abdominal 
aortic aneurysm repair, the first element of a well-grounded 
claim as to that disorder is established.

Second element of a well-grounded claim.  The Board must next 
determine whether appropriate lay or medical evidence tends 
to show that a cardiovascular disease was present in service 
or within the first year after the veteran's release from 
service.  As noted by the RO, all service records obtained in 
support of the veteran's claim are negative for any competent 
evidence of a cardiovascular disease during his military 
service.  Significantly, the veteran himself testified that 
he was not treated for any cardiovascular disease until 1986 
or 1987, more than 40 years after his release from active 
duty.  Nor does the evidence of record establish that any 
cardiovascular symptomatology manifested during his military 
service that would warrant consideration under 38 C.F.R. § 
3.303(b) for establishing the second element of a well-
grounded claim.  As to chronicity under § 3.303(b), although 
the veteran is currently diagnosed with a cardiovascular 
disorder, that record reflects an initial diagnosis of heart 
disease in 1987, more than 40 years following his discharge 
from service.  In sum, there is neither evidence that he was 
diagnosed with a chronic cardiovascular disorder in service 
nor within an applicable presumption period.  Thus he has not 
submitted a well-grounded claim based on the existence of a 
chronic condition during service which is currently 
manifested.  See 38 U.S.C.A. § 1112(a)(1) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Savage, 
supra.

Accordingly, the Board concludes that the second element of a 
well-grounded claim, competent evidence of a disease or 
injury in service or during the one year presumptive period 
after service discharge, is not met as to the claimed 
disorder of stress, coronary artery bypass graft post 
abdominal aortic aneurysm repair.

The third element of a well-grounded claim.  There is no 
competent evidence of a link between any of the veteran's 
claimed disabilities and an in-service injury or disease.  
The claims file lack any competent evidence linking the 
coronary artery disease, first diagnosed more than 40 years 
after the veteran was discharged from military service, with 
any incident of service.  As the record remains devoid of any 
competent evidence establishing a relationship between any 
current illness and any illness which may have had an onset 
during service, it is clear that the veteran's claim of 
service connection for a cardiovascular disorder and/or a 
genitourinary disorder, must be denied for those claims' 
failure to meet the third prong of Caluza, i.e., competent 
evidence of a link between a current disability and an in-
service injury or disease.

Likewise, continuity of symptomatology has neither been 
alleged nor shown.  Inasmuch as no evidence as to the 
existence of symptomatology relating to either claim has been 
presented, there can be no showing of a nexus between any 
present condition and post-service symptomatology, as 
required by Savage, 10 Vet. App. at 495-97.  Even if 
continuity of symptomatology were alleged, a showing of a 
nexus between such symptoms and current disability would 
require specialized knowledge or training and is, thus, 
beyond the competency of a lay person.  See Layno, 6 Vet. 
App. at 470.  There is in fact no showing of continuity of 
symptomatology pertinent to a genitourinary or cardiovascular 
disorder and no medical evidence that connects a current 
diagnosis to post-service symptomatology.

Accordingly, the Board holds that the third element of a 
well-grounded claim is not met as to the veteran's claims 
based on a genitourinary or cardiovascular disorder.

For the reasons stated above, the Board finds that the 
veteran's claims for service connection for the above-noted 
issues are not well grounded, and thus he cannot invoke VA's 
duty to assist in the development of his claims.  As the 
Court stated in Winters v. West, 12 Vet. App. 203, 206 
(1999), "absent a well-grounded claim, the adjudication 
process must come to a screeching halt." Because there is no 
duty to assist under 38 U.S.C. § 5107(a) absent the 
submission of a well-grounded claim, the Court held that the 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to his or her claim until such a claim has 
first been established. Morton v. West, 12 Vet.App. 477 (July 
14, 1999).  Inasmuch as each of the veteran's claims in the 
instant case are not well grounded, the Board has no 
authority to order additional development.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any post-
service medical evidence that has not already been obtained 
or requested that would well ground his claims.  McKnight v. 
Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Additionally,  as the foregoing 
explains the need for competent evidence of a current 
disability which is linked by competent evidence to service, 
the Board views its discussion above sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disabilities.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In the instant 
case, however, the veteran has not identified any competent 
evidence that has not been submitted or obtained which would 
support a well-grounded claim for any of the alleged 
disabilities addressed in this decision.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103 (West 1991).

Regarding the claim of service connection for being 
"branded" by the Navy as a homosexual, the Board notes that 
there is absolutely no evidence or record supporting said 
claim beyond the veteran's own allegations.  However, even 
taking the veteran at his word, as the Board must during 
analysis of well groundedness, that he has felt a 
stigmatized, and has suffered from stress due to being 
"branded" a homosexual, the Board must note that being 
"branded" anything, per se, is not a chronic disease or 
injury which is recognized under VA law and regulations as a 
disability for which disability compensation may be awarded.   
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Thus, based on the 
lack of evidence to support the veteran's claim regarding 
this particular issue, and despite the veteran's own 
contentions, the Board finds that the provisions of 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303 are dispositive of 
this matter.  In a case such as this one, where the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or the lack of entitlement under the law.  
Sabonis, 6 Vet. App. at 430.  Hence, the veteran's claim of 
entitlement to service connection for being "being branded 
by the Navy as a homosexual" is denied as a matter of law.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Sabonis, supra.


ORDER

Service connection for a genitourinary disorder is denied.

Service connection for stress, coronary artery bypass graft 
post abdominal aortic aneurysm repair is denied.

Service connection for being "branded" by the Navy as a 
homosexual is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

